Slip Op. 14-

                UNITED STATES COURT OF INTERNATIONAL TRADE

ALBEMARLE CORP.,

                       Plaintiff,

               and

NINGXIA HUAHUI ACTIVATED
CARBON CO., LTD.,

                       Plaintiff-Intervenor,
                                                    Before: Timothy C. Stanceu, Chief Judge
               v.
                                                    Consol. Court No. 11-00451
UNITED STATES,

                       Defendant,

               and

CALGON CARBON (TIANJIN) CO.,
LTD., CALGON CARBON CORP. AND
NORIT AMERICAS INC.,

                       Defendant-Intervenors.


                                               OPINION

[Affirming a redetermination issued upon remand in an action contesting the final results of an
administrative review of an antidumping duty order on certain activated carbon from the
People’s Republic of China]
                                                                   Dated: November 24, 2014

        Jeffrey S. Grimson, Mowry & Grimson, PLLC, of Washington, DC, for plaintiff
Albemarle Corp. and plaintiff-intervenor Ningxia Huahui Activated Carbon Co., Ltd. With him
on the brief were Kristin H. Mowry, Jill A. Cramer, and Sarah M. Wyss.

       Gregory S. Menegaz, deKieffer & Horgan, PLLC, of Washington, DC, for plaintiff
Shanxi DMD Corp. With him on the brief were John J. Kenkel and J. Kevin Horgan.

      Francis J. Sailer, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of
Washington, DC, for plaintiffs Ningxia Guanghua Cherishmet Activated Carbon Co., Ltd.,
Consol. Court No. 11-00451                                                                  Page 2

Beijing Pacific Activated Carbon Products Co., Ltd. and Cherishmet Inc. With him on the brief
were Mark E. Pardo, Andrew T. Schutz, and Kavita Mohan.

       Antonia R. Soares, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. With her on the brief were Stuart F.
Delery, Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M. McCarthy,
Assistant Director. Of counsel on the brief was Devin S. Sikes, Attorney, Office of the Chief
Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce, of
Washington, DC.

      Craig A. Lewis, Hogan Lovells U.S. LLP, of Washington, DC, for defendant-intervenor
Calgon Carbon (Tianjin) Co., Ltd.

       David A. Hartquist, Kelley Drye & Warren LLP, of Washington, DC, for
defendant-intervenors Calgon Carbon Corp. and Norit Americas Inc. With him on the brief were
R. Alan Luberda and John M. Herrmann II.

       Stanceu, Chief Judge: This consolidated action arose from judicial challenges to a final

determination that the International Trade Administration, U.S. Department of Commerce

(“Commerce” or the “Department”) issued in an antidumping duty proceeding.1 The contested

determination (the “Final Results”) concluded the third administrative review of an antidumping

duty order (the “Order”) on certain activated carbon (the “subject merchandise”) from the

People’s Republic of China (“China” or the “PRC”). Certain Activated Carbon from the

People’s Republic of China: Final Results and Partial Rescission of Third Antidumping Duty

Administrative Review, 76 Fed. Reg. 67,142 (Int’l Trade Admin. Oct. 31, 2011) (“Final

Results”). The third administrative review applies to entries of subject merchandise that were

made between April 1, 2009 and March 31, 2010 (the “period of review” or “POR”). Id.

       Before the court is the Department’s decision (“Remand Redetermination”) issued

pursuant to the court’s order in Albemarle Corp. v. United States, 37 CIT __, __, 931 F. Supp.



       1
         The cases consolidated under this action are Ningxia Guanghua Cherishmet Activated
Carbon Co., Ltd. et al v. United States, Court No. 11–00468 and Shanxi DMD Corp. v. United
States, Court No. 11–00475. Order (Jan. 26, 2012), ECF No. 34.
Consol. Court No. 11-00451                                                                  Page 3

2d 1280, 1282-83 (2013) (“Albemarle”).2 Final Results of Redetermination Pursuant to Ct.

Remand (Jan. 10, 2014), ECF No. 96 (“Remand Redetermination”). For the reasons discussed in

this Opinion, the court is affirming the Remand Redetermination.

                                        I. BACKGROUND

       The court’s opinion in Albemarle provides detailed background information on this case

that is supplemented herein. Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1283-88.

                            A. The Parties to the Consolidated Action

       This consolidated case arose from challenges to the Final Results by three plaintiffs:

(1) Albemarle Corporation (“Albemarle”), a U.S. importer of subject merchandise produced and

exported from China by plaintiff-intervenor Ninxia Huahui Activated Carbon Co., Ltd.

(“Huahui”); (2) Shanxi DMD Corporation (“Shanxi DMD”), a Chinese exporter of subject

merchandise; and (3) Cherishmet, Inc., a U.S. importer affiliated with Chinese exporters Ningxia

Guanghou Cherishmet Activated Carbon Products Company, Ltd. (“GHC”) and Beijing Pacific

Activated Carbon Products Company, Ltd. (“BPAC”). Albemarle, 37 CIT at ___, 931 F. Supp.

2d at 1283-84.
       2
          Also before the court are two motions pertaining to a brief filed by defendant-
intervenors Calgon Carbon Corporation and Norit Americas, Inc. (collectively “CCC”) that
responds to the Remand Redetermination comments filed by plaintiff Albemarle Corporation
(“Albemarle”). See Def.-intervenors’ Responsive Comments on Remand Redetermination
(Feb. 27, 2014), ECF No. 108. Albemarle moves to strike CCC’s response brief from the record
of this case. Mot. to Strike 1 (Feb. 28, 2014), ECF No. 110. CCC concedes that its response
brief contravened the terms of the court’s order in Albemarle Corp. v. United States,
37 CIT __, __, 931 F. Supp. 2d 1280, 1282-83 (2013), but asks that the court accept the filing as
supplemental briefing and allow additional briefing from the other parties to this litigation.
Def.-intervenors’ Mot. to Accept Supplemental Br. 1 (Feb. 28, 2014), ECF No. 111. Because all
parties already have had the opportunity to comment on the Remand Redetermination, the court
determines that permitting additional briefing would not promote the judicial economy and
efficiency of this case. See USCIT R. 1. Moreover, CCC’s supplemental brief argues in support
of a determination that the court has concluded it will sustain; see part II.B of this Opinion. The
court reaches this conclusion without considering the brief in question. Therefore, the court will
grant Albemarle’s Motion to Strike and deny CCC’s Motion for Supplemental Briefing.
Consol. Court No. 11-00451                                                                     Page 4

       Defendant-intervenor Calgon Carbon (Tianjin) Co., Ltd. (“CCT”) is a Chinese producer

and exporter of subject merchandise. CCT is a subsidiary of defendant-intervenor Calgon

Carbon Corporation and Norit Americas, Inc. (collectively “CCC”), a domestic producer of

activated carbon and the petitioner in the antidumping investigation that resulted in the issuance

of the Order. Albemarle, 37 CIT at ___, 931 F. Supp. 2d at 1284.

                                       B. Procedural History

       In the third administrative review, Commerce examined individually, and assigned

individual calculated margins to, only two producer/exporters (“mandatory respondents”): CCT,

which is a party to this case, and Jacobi Carbons AB (“Jacobi”), which is not. Certain Activated

Carbon from the People’s Republic of China: Prelim. Results of the Third Antidumping Duty

Admin. Review, & Prelim. Rescission in Part, 76 Fed. Reg. 23,978, 23,979 (Int’l Trade Admin.

Apr. 29, 2011) (“Prelim. Results”). In the preliminary phase of the third administrative review,

Commerce determined a preliminary margin of zero for Jacobi and a $0.05/kg. preliminary

margin for CCT. Id., 76 Fed. Reg. at 23,990. Based on CCT’s margin, Commerce determined

preliminary margins of $0.05/kg. for respondents Shanxi DMD, BPAC, GHC, and Huahui, each

of which Commerce had chosen not to examine but which qualified for a “separate rate,” i.e., a

rate other than the rate assigned to the government of China and government-affiliated entities.3

Id.


       3
         The International Trade Administration, U.S. Department of Commerce (“Commerce”
or the “Department”) makes the rebuttable presumption that all companies operating within the
People’s Republic of China (“China” or the “PRC”) to be under government control, and
because the PRC government did not cooperate in the Department’s conducting of the review
giving rise to this action, Commerce, pursuant to 19 U.S.C. § 1677e(b), determined a
“PRC-wide” margin of $2.42/kg. for application to all Chinese exporters and producers of the
subject merchandise that did not establish their entitlement to a “separate rate,” i.e., a rate other
than the PRC-wide rate, by demonstrating their de jure and de facto independence from
government control. Certain Activated Carbon from the People’s Republic of China: Final
(continued . . .)
Consol. Court No. 11-00451                                                               Page 5

       In the Final Results, Commerce assigned to each of the two examined respondents a

margin of “$0.00/kg.,” which Commerce described as “de minimis.” Final Results, 76 Fed. Reg.

at 67,145. Commerce determined a final margin of $0.44/kg. for Huahui based on the individual

margin Huahui had been assigned as a mandatory respondent in the final results of the previous

(second) administrative review of the Order, and determined a margin of $0.28/kg. for

unexamined respondents Shanxi DMD, BPAC and GHC, which was also based on the final

results of the second administrative review. Id.

       In Albemarle, the court granted defendant’s motion for a voluntary remand that would

allow Commerce to reconsider two surrogate values (for carbonized material and for coal and

fines by-products) affecting the calculation of CCT’s margin. Albemarle, 37 CIT at __, 931 F.

Supp. 2d at 1297. Also, the court in Albemarle ordered Commerce to reconsider the method

used to determine the margins for unexamined respondents Shanxi DMD, BPAC and GHC and

redetermine those margins in accordance with the court’s opinion and order. Id. Third, the court

ordered Commerce to reconsider the decision Commerce made in the Final Results to assign a

per-unit, as opposed to an ad valorem, margin to Shanxi DMD and redetermine this margin in

accordance with the opinion and order. Id. In Albemarle, the court reserved any decision on

whether the $0.44/kg. margin assigned to Huahui was permissible but did not preclude

Commerce from reconsidering that margin on remand. Id. at __, 931 F. Supp. 2d at 1293.

       Commerce filed the Remand Redetermination with the court on January 10, 2014.

Remand Redetermination 1. Pursuant to the court’s order in Albemarle, the parties have


                                                                                   (…continued)
Results and Partial Rescission of Third Antidumping Duty Administrative Review, 76 Fed.
Reg. 67,142, 67,145 (Int’l Trade Admin. Oct. 31, 2011) (“Final Results”). The Chinese
producer/exporters of the subject merchandise at issue in this case were among the eight
producer/exporters who so qualified.
Consol. Court No. 11-00451                                                                   Page 6

submitted briefs addressing various issues raised by the Remand Redetermination. Pl. and

Pl.-intervenor’s Comments on Final Results of Redetermination Pursuant to Ct. Remand

(Feb. 12, 2014), ECF No. 100 (“Albemarle’s Comments”); Comments of Def.-intervenor Calgon

Carbon (Tianjin) Co., Ltd. Regarding Final Results of Redetermination Pursuant to Ct. Remand

(Feb. 12, 2014), ECF No. 102 (“CCT’s Comments”); Def.-intervenors’ Comments on Remand

Redetermination (Feb. 12, 2014), ECF No. 103 (“CCC’s Comments”); Def.’s Reply to the

Parties’ Remand Comments, ECF No. 109 (“Def.’s Reply”).

                                          II. DISCUSSION

       The court exercises jurisdiction under section 201 of the Customs Courts Act of 1980,

28 U.S.C. § 1581(c), pursuant to which the court reviews actions commenced under

section 516A of the Tariff Act of 1930 (“Tariff Act”), 19 U.S.C. § 1516a(a)(2)(B)(iii), including

an action contesting the Department’s issuance, under section 751 of the Tariff Act, 19 U.S.C.

§ 1675(a), of the final results of an administrative review of an antidumping duty order.4 The

court will sustain the Department’s redetermination if it complies with the court’s remand order,

is supported by substantial evidence on the record and is otherwise in accordance with the law.

See 19 U.S.C. § 1516a(b)(1)(B)(i).

       In the Remand Redetermination, Commerce reassessed its surrogate value determinations

for CCT’s carbonized material and for CCT’s coal and fines by-products. Remand

Redetermination 1-2. Accordingly, Commerce recalculated CCT’s weighted average dumping

margin to reflect the redetermined surrogate values, resulting in a margin of $0.004/kg. for CCT,

which remained de minimis. Remand Redetermination 10, 25. Commerce assigned



       4
         All statutory citations to the Tariff Act of 1930 are to the 2006 edition of the United
States Code, unless otherwise indicated.
Consol. Court No. 11-00451                                                                    Page 7

redetermined zero margins to unexamined respondents Shanxi DMD, BPAC and GHC, which

were based on the zero/de minimis margins for mandatory respondents Jacobi and CCT. Remand

Redetermination 13, 25. Commerce left unchanged the $0.44/kg. margin it assigned to Huahui

in the Final Results.

       No party contests the Department’s redetermined surrogate values, which the court

affirms for the reasons discussed in subparts II.C and II.D of this Opinion. The margins to be

assigned to GHC, BPAC, and Shanxi DMD, and the margin to be assigned to Huahui, are the

only issues that remain contested in this litigation. In subpart II.A of this Opinion, the court

affirms the Department’s assignment of zero margins to GHC, BPAC, and Shanxi DMD. In

subpart II.B, the court affirms the Department’s assignment of the $0.44/kg. margin to Huahui.

Because Commerce determined Shanxi DMD’s margin to be zero, and because the court affirms

that margin in this Opinion, Shanxi DMD’s challenge to a per-unit margin is now moot.

      A. The Court Affirms the Redetermined Margins for GHC, BPAC, and Shanxi DMD

       The Tariff Act provides generally that Commerce, in an antidumping duty investigation

or a review of an antidumping duty order, “shall determine the individual weighted average

dumping margin for each known exporter and producer of the subject merchandise.” Section

777A(c)(1) of the Tariff Act, 19 U.S.C. § 1677f-l(c)(l). However, if “it is not practicable” to

calculate individual dumping margins for every exporter or producer “because of the large

number of exporters or producers involved” in the review, Commerce may limit the number of

examined respondents. Section 777A(c)(2) of the Tariff Act; 19 U.S.C. § 1677f-1(c)(2). In the

third administrative review, Commerce chose CCT and Jacobi for individual examination out of

ten companies that qualified for a separate rate “because it found that these two respondents were
Consol. Court No. 11-00451                                                                  Page 8

the largest producer/exporters of subject merchandise during the POR.” Albemarle, 37 CIT at __,

931 F. Supp. 2d at 1292 (footnote omitted).

       In the Final Results, Commerce assigned an antidumping duty margin of $0.28/kg. to

unexamined respondents GHC, BPAC, and Shanxi DMD. Final Results, 76 Fed. Reg. at 67,145

& n.26. As it explained in an Issues & Decision Memorandum (“Decision Memorandum”)

incorporated by reference in the Final Results, Commerce obtained this margin from the

immediately preceding, i.e., second, administrative review of the Order, in which it had assigned

a margin of $0.28/kg. to nine unexamined, separate rate respondents. Issues & Decision Mem.

at 5, A-570-904, (Oct. 24, 2011), available at

http://enforcement.trade.gov/frn/summary/prc/2011-28158-1.pdf (last visited Nov. 18, 2014)

(“Decision Mem.”). In the second administrative review, Commerce calculated the $0.28/kg.

margin as a simple average of the margins it determined for the two mandatory respondents it

examined individually in that review, which were Jacobi ($0.11/kg.) and Huahui ($0.44/kg.).

Certain Activated Carbon From the People’s Republic of China: Final Results and Partial

Rescission of Second Antidumping Duty Administrative Review, 75 Fed. Reg. 70,208, 70,211

& n.10 (Int’l Trade Admin. Nov. 17, 2010).

       No statutory or regulatory provision addresses the method by which Commerce is to

determine margins for respondents that are reviewed, but not individually examined, in an

administrative review of an antidumping duty order. Rather, Congress left the method of

determining such margins to the Department’s discretion. That discretion is broad but not

unfettered. According to long-standing precedent of the Court of Appeals for the Federal Circuit

(“Court of Appeals”), “[a]n overriding purpose of Commerce’s administration of antidumping

laws is to calculate dumping margins as accurately as possible.” Yangzhou Bestpak Gifts &
Consol. Court No. 11-00451                                                                    Page 9

Crafts Co., Ltd. v. United States, 716 F.3d 1370, 1379 (Fed. Cir. 2013) (“Bestpak”) (citing Rhone

Poulenc, Inc. v. United States, 899 F.2d 1185, 1191 (Fed. Cir. 1990)); Parkdale Intern. v. United

States, 475 F.3d 1375, 1380 (Fed. Cir. 2007); Lasko v. United States, 43 F.3d 1442, 1446 (Fed.

Cir. 1994) (citation omitted).

       Bestpak involved an all-others rate Commerce applied to uninvestigated “separate rate”

respondents in an antidumping investigation. The Court of Appeals concluded that the margin

applied to these uninvestigated respondents not only must be determined “as accurately as

possible,” Bestpak, 716 F.3d at 1379, but also must be one that “reflects economic reality,” id.

716 F.3d at 1378. Rejecting the 123.83% margin Commerce applied to the separate rate

respondents, which Commerce calculated by taking a simple average of a zero/de minimis

margin assigned to an investigated respondent and a 247.65%, adverse inference margin assigned

to an uncooperative respondent, the Court of Appeals held that the record lacked “substantial

evidence to support the calculated margin as being a reasonable reflection of Bestpak’s potential

dumping margin.” Id., 716 F.3d at 1375, 1378.

       Bestpak arose from an antidumping investigation, not a review as does this case.

Nevertheless, the court considers the objectives of obtaining the most accurate margin possible

and of ensuring that the margin reflects economic reality, both of which the Court of Appeals in

Bestpak viewed as fundamental to the antidumping statute, to be as valid in a review as they are

in an investigation. To meet the Bestpak standard, the margins assigned to Shanxi DMD, BPAC

and GHC must be a reasonable reflection of the potential dumping margins of these respondents.

       For the Final Results, Commerce stated in the Decision Memorandum that in selecting

the $0.28/kg. margin it had been guided by section 735(c)(5) of the Tariff Act, 19 U.S.C.

§ 1673d(c)(5), which provides the methodology for calculating the “all-others” rate that is
Consol. Court No. 11-00451                                                                  Page 10

applied to uninvestigated producer/exporters in an antidumping investigation. Decision Mem. 4

(“Generally, we have looked to section 735(c)(5) of the Tariff Act . . . , which provides

instructions for calculating the all-others rate in an investigation, for guidance when calculating

the rate for respondents we did not individually examine in an administrative review.”). Under

paragraph (A) of § 1673d(c)(5), Commerce determines the all-others rate in an investigation by

calculating “the weighted average of the estimated weighted average dumping margins

established for exporters and producers individually investigated, excluding any zero and de

minimis margins, and any margins determined entirely under section 776, [19 U.S.C. § 1677e].”

19 U.S.C. § 1673d(c)(5)(A). Because it assigned zero/de minimis margins to both respondents it

examined in the third review, Commerce could not apply the paragraph (A) method in the review

to determine an all-others rate for the separate rate respondents.

       The paragraph (A) method is subject to an exception in paragraph (B), which provides

that if all of the individually investigated companies’ margins “are zero or de minimis margins,

or are determined entirely under section 776, [19 U.S.C. § 1677e],” then Commerce “may use

any reasonable method to establish the estimated all-others rate for exporters and producers not

individually investigated, including averaging the estimated weighted average dumping margins

determined for the exporters and producers individually investigated.” 19 U.S.C.

§ 1673d(c)(5)(B). Commerce expressly cited the paragraph (B) exception in the Decision

Memorandum: “Section 735(c)(5)(B) of the Act also provides that, where all margins are zero,

de minimis, or based on total facts available, we may use ‘any reasonable method’ for assigning

the rate to non-selected respondents.” Decision Mem. 4. Commerce added that “[o]ne method

that section 735(c)(5)(B) of the Act contemplates as a possibility is ‘averaging the estimated

weighted average dumping margins determined for the exporters and producers individually
Consol. Court No. 11-00451                                                                 Page 11

investigated.’” Id. (quoting 19 U.S.C. § 1673(c)(5)(B)). In the Final Results, Commerce

rejected that “possibility.”

        Commerce explained that it has a practice of “excluding zero and de minimis margins

when calculating the separate rate margin.” Decision Mem. 4. Choosing to follow this practice

in the Final Results, Commerce stated that “[b]ased on the facts of this case, we determine that a

reasonable method for determining the margin for separate rate companies in this review is the

average of the margins, other than those which are zero, de minimis, or based on total facts

available, that we found for the most recent period in which there were such margins,” i.e., the

second administrative review. Id. at 5. As Commerce also explained, “the Department does not

consider the rates calculated in the current review [i.e., the zero/de minimis margins calculated

for Jacobi and CCT] to reasonably reflect the potential dumping margins of the separate rate

companies.” Id. According to Commerce, “no data on the record exists to determine whether

the non-selected companies’ pricing behavior matches that of the mandatory respondents in the

current review.” Id. Acknowledging that it had departed from its practice by assigning a zero

margin to separate rate respondents in one administrative review, Honey from Argentina: Final

Results of Antidumping Duty Admin. Review & Determination Not to Revoke in Part, 73 Fed.

Reg. 24,220 (Int’l Trade Admin. May 2, 2008), Commerce identified that review as the only

instance in which it had done so voluntarily in its recent history. Decision Mem. 6. Commerce

further stated in the Decision Memorandum:

        As seen in recent cases, the Department has found for case-specific reasons that
        using a calculated rate from a prior segment more reasonably reflects the potential
        dumping margins of non-selected companies than does a de minimis or zero rate
        from an ongoing segment because the margins from the previous review more
        accurately capture recent and potential pricing behavior of non-selected
        companies, given that these companies were not selected for individual
        examination and that there is no data on the record to determine whether the non-
        selected companies’ pricing behavior matches that of the mandatory respondents
Consol. Court No. 11-00451                                                                Page 12

       in the ongoing review.

Id. Commerce added that the only other instance in which it had departed from the practice in

recent history by assigning zero/de minimis margins to unexamined respondents was in response

to a remand order that this Court entered in Amanda Foods (Vietnam) Ltd. v. United States,

34 CIT __, 714 F. Supp. 2d. 1282 (2010) (“Amanda Foods 2010”). Decision Mem. 6.

Commerce explained that in that instance it assigned a de minimis separate rate “under protest”

and “only after the Department reopened the record, requested further information from the

plaintiff, and performed additional data comparisons to information on the record.” Id. (citing

Amanda Foods (Vietnam) Ltd. v. United States, 35 CIT __, __, 774 F. Supp. 2d 1286, 1292

(2011) (“Amanda Foods 2011”)). Commerce further explained that “the Department has not

undertaken such steps in this case and, therefore, finds it inappropriate to rely on Amanda

Foods 2011 as applicable precedent.” Decision Mem. 6-7.

       In Albemarle, the court rejected the $0.28/kg. margin for Shanxi DMD, BPAC and GHC

and the reasoning Commerce put forth. Noting that “Commerce reverted to a margin it

determined in another review for other respondents,” the court concluded that the $0.28/kg.

margin “was not based on data pertaining to any pricing behavior that occurred in the third POR”

and “does not reflect commercial reality with respect to Shanxi DMD, BPAC, and GHC.”

Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1291 (emphasis in original). The court stated that

“[t]he Department’s statement that this margin is based on a ‘contemporaneous examination of

individually-reviewed respondents exclusive of zero, de minimis and facts available margins, and

reasonably reflects potential dumping margins for the non-selected companies,’ Decision

Mem. 5, is factually incorrect when viewed in the context of the record evidence of the third

review.” Id. at __, 931 F. Supp. 2d at 1291. Responding to the Department’s conclusion that
Consol. Court No. 11-00451                                                                 Page 13

there were “no data on the record to determine whether the non-selected companies’ pricing

behavior matches that of the mandatory respondents in the instant review,” the court observed

that no data on the record demonstrated that the pricing behavior of the three non-selected

companies matched the pricing behaviors of the mandatory respondents in the previous review,

from whose individually-determined margins the $0.28/kg. was calculated. Id. at __, 931 F.

Supp. 2d at 1292-93. The court directed Commerce to “reconsider its method of determining the

margins” for Shanxi DMD, BPAC, and GHC, and to redetermine those margins in accordance

with the court’s order. Id. at __, 931 F. Supp. 2d at 1296-97.

       In response to the court’s order, Commerce decided to average the zero and de minimis

rates calculated for Jacobi and CCT and to assign the result, i.e., zero, as the margins for GHC,

BPAC, and Shanxi DMD. The court affirms the Department’s decision to assign these margins,

which were derived from the actual margin Commerce determined in the Final Results for

Jacobi, and the actual margin Commerce determined in the Remand Redetermination for CCT,

based on record information pertaining to factors of production and examined sales occurring in

the relevant period of review, i.e., April 1, 2009 to March 31, 2010.5 In this case, the margins

Commerce determined for Jacobi and CCT are no less actual, calculated margins because they

were de minimis. Because they were calculated from record data for examined sales made

during the correct period, they are necessarily a more “reasonable reflection of [the] potential

dumping margin,” Bestpak, 716 F.3d at 1378, that GHC, BPAC, and Shanxi DMD would have




       5
          The de minimis margin assigned to Jacobi, as determined in the decision under review,
was not contested in this case. As discussed elsewhere in this Opinion, CCT’s margin remained
de minimis after redetermination, upon remand, of the surrogate values contested in this
litigation.
Consol. Court No. 11-00451                                                               Page 14

been assigned in the third review, had they been examined, than is the margin of $0.28/kg.,

which bears no relationship to the relevant POR.

       CCC opposes, on various grounds, the Department’s decision to assign zero margins to

GHC, BPAC and Shanxi DMD. CCC argues, first, that Commerce “misinterpreted this Court’s

opinion and remand order as making factual findings and requiring the Department to assign

GHC, BPAC, and Shanxi DMD a zero percent separate rate on remand.” CCC’s Comments 4.

According to CCC, another remand is appropriate because of the Department’s “mistaken belief

that the Court dictated the separate rate to be assigned to GHC, BPAC, and Shanxi DMD.” Id.

at 7. The court must reject this argument. As discussed below, the text of the Remand

Redetermination does not support CCC’s conclusion that Commerce considered itself under a

judicial directive to assign zero antidumping duty margins to GHC, BPAC, and Shanxi DMD.6




       6
          Nothing in the court’s opinion and order in Albemarle correctly could have been
construed by Commerce as a directive to assign zero margins to GHC, BPAC, or Shanxi DMD.
Regarding CCC’s other point, the Remand Redetermination does not state that the court made
factual findings. Instead, disagreeing with comments CCC submitted to Commerce on a draft
version of the remand decision, the Remand Redetermination attributed to the court’s decision in
Albemarle “substantive assessments” that the de minimis margins assigned to the mandatory
respondents were more representative of industry-wide pricing behavior and more reflective of
commercial realities during the POR than the $0.28/kg. margins Commerce assigned. Final
Results of Redetermination Pursuant to Ct. Remand at 20 (Jan. 10, 2014), ECF No. 96 (“Remand
Redetermination”). In any event, the opinion and order in Albemarle did not draw its own
findings of fact from the record evidence and instead took issue with the Department’s
reasoning. The observations the court made concerning the record described the absence of
evidence to support the Department’s choice and were not directed to any contested factual issue.
The court observed that the de minimis margins Commerce assigned to the two mandatory
respondents in the third review were derived from data pertaining to sales occurring during the
POR for that same review, which the $0.28/kg. margin was not; this point was not the subject of
a factual dispute in the case. Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1292 (“While the de
minimis margins assigned to Jacobi and CCT at least reflect commercial realities prevailing in
the pertinent POR, the same cannot be said for the margin Commerce assigned to Shanxi DMD,
BPAC, and GHC.”).
Consol. Court No. 11-00451                                                                  Page 15

       The Remand Redetermination states that “[t]he Department respectfully disagrees with

the Court’s holdings in this Remand Opinion and Order,” adding that “[h]owever, under protest,

the Department has averaged the zero and de minimis rates calculated for Jacobi and CCT in this

administrative review and assigned the resulting zero dumping margin to GHC, BPAC, and

Shanxi DMD.” Remand Redetermination 13 (citing Viraj Grp., Ltd. v. United States,

343 F.3d 1371, 1376 (Fed. Cir. 2003)). The Remand Redetermination does not go so far as to

conclude that the court directed Commerce to assign zero margins to GHC, BPAC, and Shanxi

DMD. Instead, Commerce expresses disagreement with “the Court’s holdings,” explaining that

it “followed the Court’s logic, under protest, to its natural conclusion.” Id. Implicitly

acknowledging an alternative to its assigning zero margins to these three unexamined

respondents, Commerce disagreed with CCC’s comment, submitted in response to a draft version

of the Remand Redetermination, that it should reopen the record to obtain pricing and other

information from GHC, BPAC, and Shanxi DMD. Id. at 21; see CCC’s Comments 13. The

Remand Redetermination rejects this option on the ground that Commerce previously stated it

has resources sufficient only to examine two respondents and that “obtaining this information

would consume resources which we previously stated we do not have.” Remand

Redetermination 21.

       When read in the entirety, the Remand Redetermination is correctly interpreted as

protesting that the court remanded for reconsideration the Department’s decision to assign the

0.28/kg. margin, and the logic by which the court did so, rather than protesting a directive to

assign zero margins to GHC, BPAC, and Shanxi DMD. See id. (rejecting CCC’s comment,

submitted on the draft version of the decision, that Commerce should remove the “under protest”

language and stating that “[a]s an initial matter, the Department may protest when ordered to
Consol. Court No. 11-00451                                                                    Page 16

make a remand redetermination”) & n.66 (citing Viraj, 343 F.3d 1371). Commerce appears to

have viewed reopening the record as a possible alternative to assigning zero margins to GHC,

BPAC, and Shanxi DMD that was available to it on remand, albeit one Commerce chose not to

pursue due to resource constraints. Having noted the absence of meaningful record evidence

concerning the sales of these three respondents, having rejected the option of reopening the

record in an effort to redress that absence, and also having noted the court’s rejecting as

unreasonable the Department’s decision to assign $0.28/kg. margins in the Final Results to GHC,

BPAC, and Shanxi DMD, the Remand Redetermination disagreed with CCC “that the CIT has

left us other options to pursue on remand.” Remand Redetermination 20. That is not the same as

the Department’s concluding that it was under a court order to assign the zero margins.

       CCC next argues that the court should issue a second remand because the decision to

assign the zero margins was unsupported by substantial record evidence. CCC’s Comments 7.

Based on the premise that the decision lacks evidentiary support, CCC further argues that “[t]he

Department’s refusal to re-open the record on remand to obtain pricing and other relevant data to

determine if the mandatory respondents’ commercial reality was representative of the separate

rate respondents was unreasonable and improper.” Id. at 12. According to CCC, among the

types of information missing from the record is information “concerning the factors of

production consumed in manufacturing the subject merchandise exported to the United States by

GHC, BPAC, and Shanxi DMD” that is “necessary to determine the ‘commercial reality’ faced

by these separate rate respondents and whether that commercial reality bears a rational

relationship to the margins assigned to the mandatory respondents.” Id. at 10 (citing Bestpak,

716 F.3d at 1380). On the subject of the Department’s obtaining the missing information in

general, CCC argues that “[o]nly by collecting this information will the Department be able to
Consol. Court No. 11-00451                                                                  Page 17

analyze whether the zero margins calculated for Jacobi and CCT are, in fact, reflective of the

commercial reality for the separate rate respondents.” Id. at 14. The court rejects these

arguments as well.

       The record contains evidence consisting of data Commerce used to calculate the de

minimis margins Commerce assigned to Jacobi and CCT in the third review and in the remand

proceeding, respectively. These data pertain to sales and factors of production that are

contemporaneous with the POR and are individual to the two highest-volume respondents in the

review. Because unexamined respondents are just that—unexamined—the statute, in 19 U.S.C.

§ 1677f-1(c)(2), must be read implicitly to contemplate that Commerce may be required to

assign margins to one or more respondents for which the record lacks data pertaining to sales

during the POR from which an individual margin could be separately calculated or separately

estimated. And as the Court of International Trade reasoned in Amanda Foods (Vietnam) Ltd. v.

United States, 36 CIT __, __, 837 F. Supp. 2d 1338, 1346 (2012), an average of de minimis rates

of mandatory respondents may serve as a reasonable all-others rate in an administrative review

because it is supported by substantial evidence on the record of the review, in the form of the

record information underlying those very rates. For these reasons, the court disagrees with

CCC’s argument that it must order a second remand on the ground that the record lacked

substantial evidence in support of the zero margins assigned by the Remand Redetermination to

GHC, BPAC, and Shanxi DMD. The court also disagrees with CCC’s argument that Commerce

improperly decided not to reopen the record. Were the court now to adopt the extraordinary

remedy of ordering Commerce to reopen the record in a second remand, in the circumstances

presented it would be, in effect, an order to conduct some form of “examination” of unexamined

respondents. As the court discussed above, Congress, in enacting 19 U.S.C. § 1677f-1(c)(2),
Consol. Court No. 11-00451                                                                Page 18

implicitly contemplated that Commerce may be required to assign margins to one or more

respondents for which the record lacks individual data pertaining to sales during the POR. In

summary, the circumstances presented do not support a conclusion that the decision to assign

zero margins to GHC, BPAC, and Shanxi DMD is unreasonable for lack of substantial evidence

or because of the Department’s decision not to reopen the record.

       Related to its arguments on the state of the record evidence, CCC also makes the

argument that the decision to assign the zero margins was “not adequately explained,” and

therefore “arbitrary and capricious,” on the ground that the Remand Redetermination fails to

explain how that decision is supported by substantial evidence. CCC’s Comments 11. This

argument is unconvincing.

       Even though it indicated disagreement with the logic employed by the court in

Albemarle, the Remand Redetermination adopted that logic as an explanation for the decision

Commerce made on remand, stating as follows:

       In assigning GHC, BPAC and Shanxi DMD zero dumping margins, we follow the
       Court’s logic, under protest, to its natural conclusion—because Jacobi and CCT’s
       margins are “more representative of industry-wide pricing behavior during the
       POR” and “more contemporaneous” than the non-POR margins relied upon in
       AR3 Final Results [i.e., the Final Results of the third administrative review],
       applying the Jacobi and CCT’s margins to CCT, BPAC and Shanxi DMD will
       achieve a “more representative” result than would relying upon non-POR
       margins.

Remand Redetermination 13. Responding to a comment CCC made on the draft version of the

remand decision in opposition to the zero margins, the Remand Redetermination also reasons

that “the contemporaneity of the mandatory respondents’ dumping margins—the only margins

calculated during this POR—demonstrates that these margins reasonably reflect potential

dumping margins for companies not individually investigated (without a company-specific rate

calculated in the immediately preceding review) during the same time.” Id. at 19. The court
Consol. Court No. 11-00451                                                               Page 19

must view the Department’s explanation in light of the circumstances presented by the state of

the record and the Department’s need to determine, in the context of 19 U.S.C. § 1677f-1(c),

antidumping duty margins for CCT, BPAC and Shanxi DMD—none of which was an examined

respondent. When so viewed, the explanation Commerce provided is not deficient and therefore

not a valid basis upon which the court may order a second remand.

            B. Commerce Permissibly Determined the Margin it Assigned to Huahui

       In the third administrative review, Commerce assigned Huahui, as an unexamined

respondent, a $0.44/kg. margin corresponding to the $0.44/kg. margin Huahui had been assigned

as a mandatory respondent in the second administrative review. In Albemarle, the court

“reserve[d] any decision on whether the margin assigned to Huahui was permissible,” reasoning

that “Commerce may or may not decide to assign Huahui a different margin based on other

decisions it makes upon remand.” Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1293.

       The Remand Redetermination provides the following explanation for the decision to

continue to assign to Huahui, as an unexamined respondent in the third administrative review,

the $0.44/kg. margin based on the margin calculated for Huahui in the previous review:

       We decline to reconsider Huahui’s dumping margin and continue to find that, for
       the reasons provided in the IDM [Decision Memorandum] and the Government’s
       response in opposition to the summary judgment motions, the margin assigned to
       Huahui is reasonably reflective of potential dumping margins during the POR,
       especially given that (1) the margin is specific to Huahui and temporally
       proximate to the third administrative review (i.e., separated at most by twelve
       months) and (2) zero or de minimis dumping margins had never previously been
       calculated for mandatory respondents during the course of the subject
       antidumping duty order.

Remand Redetermination 22.

       The court concludes that Commerce applied a reasonable method to determine the margin

for Huahui in the third administrative review. The Department’s method relies upon data that

were specific to Huahui’s sales and factors of production. The data pertained to the previous, not
Consol. Court No. 11-00451                                                                Page 20

the current, period of review, but analogous data pertaining to the POR for the third review are

absent from the record because Huahui was an unexamined respondent in the third review. In

the words of Bestpak, 716 F.3d at 1378, Commerce permissibly could conclude that the

$0.44/kg. margin is a “reasonable reflection” of the potential margin of Huahui in the third

review, had Huahui been an examined respondent.

        Albemarle opposes the assignment to Huahui of the $0.44/kg. margin, which it describes

as lacking “the reasonableness and rational explanation required by law,” and argues that “the

Court should remand the issue to Commerce to assign Huahui the same rate it has determined on

remand for every other separate rate respondent in the current review.” Albemarle’s

Comments 4. The court disagrees.

        As the court discussed previously, Commerce must be afforded considerable discretion in

choosing a method of determining a margin for an unexamined respondent in an administrative

review. Commerce chose a margin that was calculated in the preceding review and was

individual to Huahui. It chose this margin over a margin derived from the margins calculated for

the two mandatory respondents in the current review or a margin calculated in some other way.

In rejecting the option of assigning Huahui the zero margin assigned to other unexamined

respondents, Commerce chose specificity to Huahui over contemporaneity. Because the

Department’s choice was not an unreasonable one, the court concludes that Commerce acted

within its discretion.

        Albemarle raises various objections to the Department’s decision. It cites the Statement

of Administrative Action accompanying the Uruguay Round Agreements Act, H.R. Rep.

No. 103-316, vol. 1 at 873 (1994) reprinted in 1994 U.S.C.C.A.N. 4040, 4021, (“SAA”) as

providing that “the expected method is to ‘weight average the zero and de minimis margins and
Consol. Court No. 11-00451                                                                  Page 21

margins determined pursuant to the facts available, provided that volume data is available.’”

Albemarle’s Comments 4 (quoting SAA at 873, 1994 U.S.C.A.A.N. at 4201). The language

Albemarle quotes pertains to a statutory provision, 19 U.S.C. § 1673d(c)(5), governing the

selection of an all-others rate in an antidumping duty investigation, not a review. Although

Commerce stated in the Decision Memorandum that it obtains guidance from this investigation-

related provision in selecting an all-others rate in a review, Decision Mem. 4, Commerce was not

required to follow the “expected method.” Moreover, the Statement of Administrative Action

itself provides, in the sentence following the quoted language, that “if this method is not feasible,

or if it results in an average that would not be reasonably reflective of potential dumping margins

for non-investigated exporters or producers, Commerce may use other reasonable methods.”

SAA at 873, 1994 U.S.C.A.A.N. at 4201.

       Characterizing the Department’s decision to assign the $0.44/kg. margin as unreasonable,

Albemarle argues that “[i]t defies logic and the parameters of the law for Commerce to single out

one respondent for a margin while determining that no other individual respondent has an

antidumping rate above de minimis.” Albemarle’s Comments 5. This argument is unpersuasive

because Commerce had a reasonable basis to distinguish Huahui from the unexamined

producer/exporters to which it assigned the zero margins: Huahui was individually examined and

assigned a calculated antidumping duty margin in the previous administrative review.

Commerce was within its discretion in considering that margin to be reasonably reflective of

Huahui’s potential margin in the third review. The decision was, therefore, neither illogical nor

outside the “parameters” of the Department’s authority under the statute.

       Albemarle makes various arguments to the effect that Commerce failed to provide a

satisfactory explanation for choosing to assign Huahui the rate from the previous review instead
Consol. Court No. 11-00451                                                                 Page 22

of the zero rate. The court does not consider the explanation provided in the Remand

Redetermination to be a ground upon which to overturn the Department’s decision. Most

significant in that explanation is the Department’s reasoning that “the margin is specific to

Huahui and temporally proximate to the third administrative review,” Remand

Redetermination 22, which reflects consideration of two relevant factors: the specificity of the

margin to Huahui and the reasonable proximity in time to the third review. As to the latter

factor, Albemarle argues that “[s]urrogate values, and calculated dumping margins themselves,

can change wildly from review to review,” Albemarle’s Comments 6. Although Albemarle is

correct in implying that, on the record of the third review, no one can know to what degree a

potential margin for Huahui in the third review would have varied from the individually-

determined margin in the second review, Commerce still was within its discretion in balancing

the factor of contemporaneity with the specificity of the $0.44/kg. margin to Huahui.7

       Albemarle next argues that the court’s reasoning for rejecting the $0.28/kg. margin

assigned to unexamined respondents GHC, BPAC, and Shanxi DMD applies equally to the

$0.44/kg. margin assigned to Huahui in the third review as an unexamined respondent.

Albemarle’s Comments 13-16. But the reasoning does not apply equally. The $0.28/kg. margin

Commerce assigned to GHC, BPAC, and Shanxi DMD was neither “based on data pertaining to

any pricing behavior that occurred in the third POR” nor “based on any data pertaining to these




       7
         Additionally, Albemarle could have challenged Huahui’s non-selection as an examined
respondent in the third administrative review, provided Huahui properly had requested to be
reviewed as a voluntary respondent under 19 U.S.C. § 1677m(a). Had such a request been
denied, Albemarle would have been in a position to challenge that denial before the court. See
Dupont Teijin Films China LTD v. United States, 38 CIT __, __, Slip Op. 14-106 at 29-31
(Sept. 11, 2014).
Consol. Court No. 11-00451                                                                   Page 23

respondents.” Albemarle, 27 CIT __, 931 F. Supp. 2d at 1291. Only the former, not the latter,

consideration applied with respect to the assignment of a margin for Huahui in the third review.

       Albemarle argues, further, that the decision to assign the $0.44/kg. margin to Huahui in

the current review is unreasonable because one of the reasons given in the Remand

Redetermination, which is the Department’s assertion that zero or de minimis margins never had

been calculated previously for mandatory respondents, is self-contradictory, irrelevant, and

baseless. Albemarle’s Comments 11-13. According to Albemarle, “[i]f Commerce believes

temporal proximity is paramount, it cannot also reject the fully contemporaneous de

minimis/zero rates for all other respondents in this review in favor of a margin that is from a prior

period, no matter how near that period may be” because “Commerce cannot have it both ways.”

Id. at 12. Albemarle adds that “it is wholly unreasonable to conclude,” based on a finding that

no previous mandatory respondents had received a zero or de minimis margin, “that the separate

rate companies’ margins must be frozen in time at rates calculated in earlier reviews.” Id. at 12.

       As to the assertion that “Commerce cannot have it both ways,” the rationale Commerce

gave for its decision as to Huahui is not self-contradictory. Commerce did not say that temporal

proximity is paramount in all situations; instead, in the specific context of selecting a margin for

GHC, BPAC, and Shanxi DMD in the remand proceeding, it chose a contemporaneous margin

(zero) over a margin derived from the previous review ($0.28/kg.). On remand, Commerce

continued to follow a different rationale as to Huahui, and it did so in part for the reason the

court discussed above: unlike those three respondents, Huahui had been assigned an

individually-determined margin in the previous review. The characterization of the rationale as

“baseless” and “irrelevant” is also unconvincing. The absence of zero or de minimis margins for

any mandatory respondent in earlier reviews would not, in itself, be a reason sufficient to support
Consol. Court No. 11-00451                                                                Page 24

the Department’s decision as to the margin to be applied to Huahui. But it does not logically

follow that the Department’s restating this rationale from the Decision Memorandum compels

the court to order a remand. That Huahui’s most recently calculated margin was not de minimis,

and that no margin calculated for any respondent (including Huahui) in a review prior to the third

review was de minimis, cannot fairly be characterized as “irrelevant” considerations.

       Finally, Albemarle raises various arguments to distinguish the administrative decisions

relied upon by Commerce in the Final Results. Albemarle’s Comments at 16-17 & n.4. Because

Albemarle failed to raise these arguments in its motion for judgment upon the agency record, see

generally Mem. of P. & A. in Support of Rule 56.2 Mot. for J. on the Agency R. by Pl.

Albemarle Corp. and Intervenor-Pl. Ningxia Huahui Activated Carbon Co., Ltd. (May 21, 2012),

ECF No. 45, it is precluded from raising them here.8 See Novosteel SA v. United States,

284 F.3d 1261, 1273-74 (Fed. Cir. 2002) (holding that a party waives an argument if not raised

in its principal judgment brief). Regardless, neither the court nor Commerce is bound by agency

determinations in unrelated administrative reviews.

 C. The Court Sustains the Department’s Redetermined Surrogate Value for CCT’s Carbonized
                                       Material Input

       In the Final Results, Commerce determined a surrogate value for CCT’s carbonized

material input9 using Global Trade Atlas (“GTA”) statistics on imports under Indian Harmonized



       8
         Although Albemarle’s motion for judgment on the agency record contains language
adopting the arguments made by the other consolidated plaintiffs in their respective motions for
judgment on the agency record, those motions do not make the arguments Albemarle is
attempting to make here. See e.g. Mot. for J. on the Agency R. (May 18, 2012), ECF No. 42;
Consol. Pls.’ Rule 56.2 Mot. for J. upon the Agency R. (May 18, 2012), ECF No. 44.
       9
          “Carbonized material” is the principal input used to produce activated carbon and can
be “most any solid material that has a high carbon content” including “coal, wood, coconut
shells, olive stones, and peat.” Certain Activated Carbon from China, Inv. No. 731–TA–1103,
(continued . . .)
Consol. Court No. 11-00451                                                                 Page 25

Tariff Schedule (“HTS”) subheading 4402.90.10 (“Coconut Shell Charcoal”),10 which had an

average unit value (“AUV”) of 3,796.54 Indian rupees per metric ton (“Rs/MT”). Albemarle,

37 CIT at __, 931 F. Supp. 2d at 1286. Commerce chose these statistics as the “best available

information,” 19 U.S.C. § 1677b(c)(1), to value CCT’s carbonized material over other data on

the record.11 Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1286.

       Prior to issuing its opinion on the Final Results, the court informed defendant that the

record as filed appeared to lack the evidence on which Commerce had relied for its choice of the

“best available information,” specifically, an expert report regarding the similarities between

coconut shell charcoal and coal-based carbonized materials. Id. at __, 931 F. Supp. 2d at 1287.

Defendant sought, and the court granted, a voluntary remand so that Commerce could place the

relevant evidence on the administrative record “and consider comments from the parties in the

first instance.” Id. at __, 931 F. Supp. 2d at 1287-88.

       Commerce placed the report on the record on September 3, 2013 and provided an

opportunity for the parties to comment. Remand Redetermination 1-2, 4; Mem. from Bob Palmer




                                                                             (…continued)
USITC Pub. 3913, at I–5 (Apr. 2007) (Final). The most common carbonized material used to
produce activated carbon in the United States and China is coal. Id.
       10
          For the third administrative review, Commerce selected India as the primary surrogate
country for valuing examined respondents’ factors of production; a selection no party challenges.
Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1284.
       11
         The record also contained Global Trade Atlas (“GTA”) import data for Indian HTS
subheading 2704.00.90, “Other Cokes of Coal,” which yielded an average unit value (“AUV”) of
13,865.83 rupees per metric ton (“Rs/MT”). Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1286.
Consol. Court No. 11-00451                                                                  Page 26

to the File, ECF No. 114-1 (Pub. Remand. R. Doc. No. 1). No party disputed the validity of the

report or its core findings.12 Remand Redetermination 22-23.

       On remand, Commerce again valued CCT’s carbonized materials according to the Indian

HTS “Coconut Shell Charcoal” data, explaining that the data result in a “better, input-specific

price for coal-based carbonized materials.” Remand Redetermination 8. No party contests the

Department’s redetermination. Accordingly, because the Department’s redetermination

complies with the court’s opinion and order in Albemarle, and because no party opposes, the

court sustains this aspect of the Remand Redetermination.

  D. The Court Sustains the Department’s Redetermined Surrogate Value for CCT’s Coal and
                                    Fines By-Products

       In the Final Results, Commerce determined surrogate values for CCT’s coal and fines

by-products, which result from CCT’s production of carbonized materials, using GTA Indian

HTS import data.13 Remand Redetermination 8-9. Based on these data, Commerce assigned

CCT’s coal by-product an AUV of 4,860.88 Rs/MT and its fines by-product and AUV of

11,319.90 Rs/MT. Albemarle, 37 CIT at __, 931 F. Supp. 2d at 1288-89. Albemarle challenged

these surrogate values, arguing, inter alia, that they “result[ed] in an unreasonable and

inappropriate inversion in which the downstream by-products are valued considerably higher

than the upstream carbonized material.” Id. at __, 931 F. Supp. 2d at 1289 (citation omitted).

       12
          Although Albemarle submitted comments to Commerce on the new record evidence,
these comments were limited to whether Commerce had used the “best available information”
and did not question the report’s validity. Letter from Albemarle to the Sec’y of Commerce
(Sept. 10, 2013), ECF No. 116-1 (Pub. Remand Rec. Doc. No. 2).
       13
          Commerce “valued CCT’s coal and fines by-products generated during the production
of carbonized materials using two GTA sources – import data under Indian HTS number
2701.19.90 ‘Other Coal W/N Pulvrsd But Ntagldmrtd’ . . . and Indian HTS number 2714.10
‘Bituminous Or Oil Shale And Tar Sands,’ . . . respectively.” Remand Redetermination 8
(footnote omitted).
Consol. Court No. 11-00451                                                              Page 27

Without confessing error, defendant requested a voluntary remand so that Commerce could

reconsider the by-product surrogate values, which the court granted. Id.

       On remand, Commerce found no record evidence to show that CCT’s by-products

underwent further treatment or manufacturing “such that higher values than that of the main

input may be considered reasonable.” Remand Redetermination 10. Accordingly, Commerce

capped both surrogate values at the value assigned to CCT’s carbonized material input.14 Id.

Because the Department’s redetermination complies with the court’s opinion and order in

Albemarle, and because no party opposes, the court sustains this aspect of the Remand

Redetermination.

                                       III. CONCLUSION

       For the reasons stated in the foregoing, the court affirms the Department’s Remand

Redetermination and will enter judgment accordingly.




                                                           /s/Timothy C. Stanceu
                                                           Timothy C. Stanceu
                                                           Chief Judge

Dated: November 24, 2014
       New York, New York




       14
         Commerce set the cap according to data under the Indian Harmonized Tariff Schedule
subheading 4402.00.10 “Coconut Shell Charcoal.” Remand Redetermination 10.